 1 
Exhibit 10.23
AGREEMENT
     This Agreement is entered into between Baxter Healthcare Corporation and
its affiliates (collectively, “the Company”) and Joy Amundson (“Employee”)
arising out of Employee’s employment with, and mutual separation from, the
Company. It is effective as of the date Employee signs this Agreement, subject
to the expiration of any applicable revocation period.
     1. Separation Date: Through mutual discussion and agreement between the
parties, Employee’s employment with the Company ends on October 15, 2010
(“Separation Date”). Employee also hereby resigns from all offices and
directorships that she may hold with the Company, its subsidiaries or
affiliates, effective as of October 7, 2010.
     2. Payment for Work Performed: Employee will be paid up through and
including the Separation Date for all work performed on regularly scheduled pay
dates at her current base salary ($600,000) less all appropriate withholdings.
The Company also will pay Employee for all earned, unused vacation days, which
shall be paid on the next regularly scheduled payday following the Separation
Date or sooner, if required by law. Employee acknowledges and agrees that upon
payment of these amounts, she has been paid for all work performed, including
all salary, bonuses, OICP, and any earned, unused vacation due to Employee up
through and including the Separation Date. Employee agrees that she is entitled
to no other payments whatsoever arising out of her employment with, or
termination from, the Company unless otherwise expressly set forth herein.
     3. General Benefits Information: Employee understands and agrees that:
          a. she shall receive information from the Baxter Employee Benefits
Center (“BEBC”) (telephone number 1-877-BAX-HR4U) regarding the ability to
continue medical benefits, if any. In this regard, Employee may elect, in
accordance with federal law (“COBRA”), to continue Company medical and dental
benefits for up to 18 months following the Separation Date;
          b. her future participation, if any, in the Company’s Employee Stock
Purchase Plan ceases on the Separation Date. Further information may be obtained
by calling the HR Center at 1-877-BAX-HR4U;
          c. her vested, accrued benefits in the Incentive Investment Plan, and
any other applicable benefit plans and policies, if any, will be administered in
accordance with the terms of those plans;
          d. her stock options, restricted stock units, and performance share
units, if any, will be allowed to vest or forfeit according to their terms and
based on Employee’s Separation Date except as specifically set forth in
Paragraph 4 below.



--------------------------------------------------------------------------------



 



2

Further information may be obtained by contacting UBS through the 1-877-BAX-HR4U
line; and
          e. to preserve any rights and/or to make various elections under the
Company’s Flexible Benefits Program and Pension Plan, Employee must complete any
and all requisite forms sent by BEBC. Elections under the Incentive Investment
Plan must be made by calling ING through the 1-877-BAX-HR4U line.
Employee further understands and agrees that the Company is not providing, and
does not intend to provide, any legal advice concerning Employee’s benefits or
continuation thereof.
     4. Company’s Promises: In exchange for Employee’s promises set forth herein
and provided Employee has executed this Agreement, has not revoked her
acceptance within the time allowed under Paragraph 10d below, and has complied
with all other obligations of this Agreement including but not limited to
Paragraph 5, the Company agrees:
          a. that Employee shall remain eligible until December 31, 2010, to
continue to vest solely in the grant of 19,200 performance share units made to
Employee in 2008, pursuant to the Company Equity Plan adopted as of March 5,
2008, including any payout applicable to other participants in the Plan;
          b. that, to recognize her performance and contributions in 2010,
Employee shall receive a lump sum bonus in the amount of $285,000 less all
appropriate withholdings. Such payment shall be made within thirty (30) days
following Employee’s execution, and expiry of the revocation period set forth in
Paragraph 10d, of this Agreement;
          c. that the Company shall pay, or reimburse to Employee, $1000, less
all appropriate withholdings, of the Employee’s monthly COBRA costs for the
first six months of Employee’s COBRA coverage, provided Employee elects COBRA
coverage and pays the applicable premium. Such monthly payments or
reimbursements in the aggregate shall not exceed $6,000, less all appropriate
withholdings;
          d. that Employee shall continue to receive her base pay from
October 16, 2010 through December 31, 2010 on regularly scheduled pay dates less
all appropriate withholdings;
          e. that Employee shall receive a separation payment of $97,500 per
month (which reflects current base salary and target bonus but which shall not
affect the Separation Date), less all appropriate withholdings, payable monthly
for a period of 18 months commencing January 31, 2011 and continuing through
June 30, 2012, for an aggregate payment not to exceed $1,755,000, less all
appropriate withholdings, provided that each such monthly payment shall be
contingent upon Employee’s satisfying Employee’s promises and agreements as
provided in Paragraph 5 below; and



--------------------------------------------------------------------------------



 



3

          f. that Employee shall receive $50,000, less all appropriate
withholdings, for outplacement. Such payment shall be made within thirty
(30) days following Employee’s execution, and expiry of the revocation period
set forth in Paragraph 10d, of this Agreement.
The parties intend that this Agreement and the benefits provided hereunder be
interpreted and construed to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent applicable thereto.
Notwithstanding any provision of this Agreement to the contrary, this Agreement
shall be interpreted and construed consistent with this intent, provided that
the Company shall not be required to assume any increased economic burden in
connection therewith. Although the Company intends to administer this Agreement
so that it will comply with the requirements of Code Section 409A, to the extent
applicable thereto, the Company does not represent or warrant that this
Agreement will comply with Code Section 409A or any other provision of federal,
state, local, or non-United States law. Neither the Company, its subsidiaries or
its affiliates, nor their respective directors, officers, employees or advisers
shall be liable to Employee (or any other individual claiming a benefit through
Employee) for any tax, interest, or penalties Employee may owe as a result of
compensation paid under this Agreement, and the Company and its subsidiaries and
affiliates shall have no obligation to indemnify or otherwise protect Employee
from the obligation to pay any taxes pursuant to Code Section 409A. For purposes
of the foregoing, Employee’s termination of employment on the Separation Date is
intended to mean a termination of employment that constitutes a “separation from
service” as such term is defined under Code Section 409A. For purposes of Code
Section 409A, each separately identified amount to which Employee is entitled
shall be treated as a separate payment, and any installment payments hereunder
shall be treated as a right to a series of separate payments.
     5. Employee’s Promises: In exchange for the payments and benefits provided
in Paragraph 4, which Employee acknowledges are of value and in excess of
anything to which she would be entitled under Company policy or practice,
Employee (including Employee’s heirs, assigns, executors, administrators and
anyone claiming for or on Employee’s behalf):
          a. promises and agrees to release and waive Employee’s right to
assert, raise, file, or participate as a class member in any claims against the
Company or other Released Parties which have arisen up to and including the date
of this Agreement. (“Released Parties” means the Company and its parents,
subsidiaries, affiliates, and assigns, plus all of its and their executives,
officers, directors, attorneys, employees, agents, and employee benefit plans,
plus related companies.) This waiver and release includes but is not limited to:
(i) any and all claims alleging unlawful discrimination, harassment, or
retaliation based on any protected category under federal, state or local laws,
including but not limited to any claims under the Age Discrimination in
Employment Act, as amended by the Older Workers’ Benefit Protection Act;
(ii) any and all other tort or contract claims whether seeking



--------------------------------------------------------------------------------



 



4

compensatory, punitive, legal or equitable damages, attorneys’ fees and/or costs
of any kind, including, but not limited to, claims for wrongful or retaliatory
discharge, breach of contract or public policy, defamation, libel, slander,
invasion or breach of privacy, intentional and/or negligent infliction of
emotional distress, “whistleblower” retaliation claims, or personal injury; and
(iii) any other claim whatsoever up through and including the date Employee
signs this Agreement and whether currently known or unknown unless a waiver and
release of such claim is expressly prohibited by law (collectively the “Waived
and Released Claims”). This means Employee is voluntarily giving up the right to
assert, raise, or file any of the Waived and Released Claims against the Company
and that the Company shall have an affirmative defense to any such claim, if
asserted, raised or filed;
          b. promises and agrees to not accept any money as a result of her
filing of any charge against the Company with any federal, state, or
administrative agency and to not accept any money as a result of any third party
filing of any such charge against the Company;
          c. promises and agrees to “covenant not to sue” the Company (or any
other Released Party) for, or based on, any Waived and Released Claim set forth
in section “a” of this Paragraph. The covenant not to sue is different from and
in addition to the waiver and release set forth in section “a” of this
Paragraph. The covenant means Employee is promising not to file a lawsuit in any
forum (by way of example, in court or arbitration) concerning any of the Waived
and Released Claims. However, this covenant not to sue does not apply to a
lawsuit to enforce the terms of this Agreement. This covenant not to sue also
does not apply to a lawsuit to challenge the validity of this Agreement under
the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act. If Employee sues in violation of this covenant not to
sue, Employee will be liable to the Released Party for its reasonable attorneys’
fees and other litigation costs incurred in defending against such a suit.
Alternatively, if Employee sues in violation of this Paragraph 5c, the Released
Party can require Employee to return all but $2500 of the money and other
benefits paid to Employee pursuant to this Agreement. In that event, the Company
shall be excused from making any payments or continuing any benefits otherwise
owed to Employee under this Agreement. The $2500 shall serve as consideration
for enforcement of all provisions of this Agreement, which shall remain in
effect and enforceable to the extent permitted by law;
          d. promises and agrees to return all Company property (by way of
example this includes, but is not limited to, key cards, badges, computers,
laptops handheld computer devices, cell phones, credit cards, files, documents,
data, disks, flash drives (including IronKey), building/parking passes) on or
before Employee’s Separation Date;
          e. promises and agrees not to defame, disparage libel or slander the
Company, or any of its officers, executives, or directors (the
“Non-Disparagement Provision”);



--------------------------------------------------------------------------------



 



5

          f. understands, acknowledges and agrees that the Company has a
protected interest in the goodwill of its confidential and proprietary
information and competitive advantage. Employee further understands,
acknowledges and agrees that given Employee’s role as the Company’s Corporate
Vice President, President — BioScience and her role on the Operations Committee
and her access to information known only at the highest level of the
Corporation, Employee possesses significant knowledge and information
concerning, inter alia, the Company’s processes, financial, marketing and sales
plans, short and long term strategies, key personnel, finances, and research and
development and manufacturing for all three business units (BioScience,
Medication Delivery, and Renal) and, in particular, the BioScience business,
both within the United States and internationally. Accordingly, Employee
specifically promises and agrees:

  i.   not to disclose, use, or share with any third party any confidential,
non-public information of the Company that Employee acquired during the course
of her employment with the Company without the prior written consent of the
Chief Executive Officer of the Company (the “Non-Disclosure Provision”);     ii.
  that through June 30, 2012 (which period corresponds to the promised payments
to Employee in Paragraph 4 above), Employee will not, directly or indirectly, be
employed by or render any services to (whether as an employee, consultant,
advisor, contractor, owner or otherwise) any person(s), company(ies),
corporation(s), private equity group(s), venture capital firm(s), or any other
entity or third party whatsoever: (1) that are engaged in, or plan to engage in,
any healthcare business that is competitive with the Company’s BioScience
business, including but not limited to BioTherapeutics (immunoglobulins,
pulmonogy and critical care therapies), hemophilia treatment (plasma proteins
and recombinants), regenerative medicine and/or vaccines; (2) that are engaged
in, or plan to engage in any healthcare related research and development,
manufacture, marketing and/or sales that involve any of the products or process
that were in research and/or development, manufactured, marketed and/or sold by
the Company between Employee’s August 9, 2004 date of hire and her Separation
Date; and (3) that are set forth on the attached Exhibit A, which Employee
specifically acknowledges and agrees are, without limitation, direct competitors
of the Company (collectively, the “Non-Competition Provision”).     iii.   that
through June 30, 2012 (which period corresponds to the promised payments to
Employee in Paragraph 4 above), Employee shall not hire or solicit, or attempt
to solicit, or encourage any Company employee to leave the Company’s employ and
shall not



--------------------------------------------------------------------------------



 



6

      assist any third party in hiring or soliciting or encouraging any Company
employee to leave the Company’s employ or become employed elsewhere. This
restriction specifically shall include, but not be limited to, providing
information about any current Company employee (e.g., name, contact information,
skills, experience) to any recruiter, retained search firm, or any other
third-party or person or entity for purposes of hiring that employee or
soliciting or encouraging that employee to leave the Company or to be recruited
or employed elsewhere, provided however, that this provision shall not prohibit
Employee from solely acting as a reference for a person who may be pursuing
employment with a third party not connected to Employee or any entity with whom
Employee may be employed or affiliated (the “Non-Solicitation Provision”).

To ensure compliance with this Non-Competition Provision, the Non-Disclosure
Provision, the Non-Disparagement Provision, the Non-Solicitation Provision and
the other Employee promises set forth in this Agreement, Employee agrees that
from now until June 30, 2012, prior to accepting any offer or rendering any
services to any third party engaged in any healthcare business, Employee shall
disclose, in writing, the name of that third party and the nature of the offer
or services to be rendered to the Company’s Chief Executive Officer to ensure
that acceptance of such offer or rendering of such services would not violate
any such provisions of the Agreement. Employee shall obtain written approval
from the Chief Executive Officer prior to accepting such offer or rendering such
services. The Company agrees that the Chief Executive Officer shall not
unreasonably withhold approval and shall provide such approval in writing within
fifteen (15) days of receipt of Employee’s written disclosure, if such approval
will not cause Employee to violate this Agreement and if Employee has complied
to date with Employee’s promises set forth in this Agreement, including, but not
limited to, the Non Competition, Non-Disclosure, Non-Solicitation and
Non-Disparagement Provisions;
          g. promises and agrees to cooperate as reasonably necessary in any
litigation, claim, investigation, or subpoena involving or relating to the
Company for which Employee may, due to her prior employment as Corporate Vice
President, President-BioScience, have knowledge. This shall include Employee
being available to meet with the Company’s legal representatives and appearing
to testify as a witness in administrative or court proceedings or in depositions
provided that the Company shall make reasonable efforts to schedule any such
meetings or appearances at mutually agreeable times and locations. Employee
acknowledges that in the course of her employment, she may have received
attorney-client communications and attorney work product and confidential and
proprietary information. So that the Company has an adequate opportunity to
protect this information, Employee also agrees not to speak to any third-party
in connection with any threatened or filed litigation, claim, investigation or
subpoena without first getting the express written consent of the Company’s
General Counsel, unless otherwise required by law. Employee also agrees that she
will, within 48 hours of receipt of any such request, pleading, or subpoena,
notify the General



--------------------------------------------------------------------------------



 



7

Counsel of the Company to allow the Company to assert any and all available
legal defenses; and
          h. promises and agrees to assist in the transition of her duties and
to remain available to answer questions or provide information concerning her
past employment or duties as reasonably necessary to effectuate any such
transition.
     6. Remedy in Event of Employee Breach: Employee understands and agrees that
the Company is providing the payments and benefits set forth in Paragraph 4 in
exchange for Employee’s promises, including but not limited to Employee’s
specific promises to honor and abide by the terms of the Non-Competition,
Non-Disparagement, Non-Solicitation, and Non-Disclosure Provisions. If Employee
breaches any of these Provisions, Employee shall be required to return all but
$2,500 of the payments and benefits already made to Employee pursuant to
Paragraph 4 of this Agreement and the Company shall be entitled to suspend all
future payments due hereunder. Prior to demanding repayment or suspending future
payments, the Company shall provide written notice to Employee specifying
Employee’s breach. The Agreement shall otherwise remain in full force and effect
and enforceable. This provision does not waive or in any way limit the Company’s
right to seek other additional appropriate legal or equitable remedies for any
breach of this Agreement.
     7. Additional Limitations on Employee’s Promises: This Agreement does not
in any way: (i) limit or proscribe Employee’s non-waivable right to file a
charge with the EEOC or to cross-file such a charge with a state agency (or to
file a charge with another administrative agency, if, and only if, such
proscription is expressly prohibited by law); (ii) require Employee to dismiss
any pending charge(s) with the EEOC or cross-filed state agency charge(s) (or to
dismiss a charge filed with another agency, if, and only if, such required
dismissal is expressly prohibited by law); (iii) limit or proscribe Employee’s
non-waivable right to participate as a witness or cooperate in any investigation
by the EEOC (or to participate or cooperate with another federal or state
agency, if, and only if, such proscription is expressly prohibited by law); (iv)
apply to any claim arising out of conduct occurring after the date this
Agreement is signed; and (v) limit or proscribe Employee’s right to file a claim
to enforce the terms of this Agreement.
     8. Employee Representations Concerning Company Conduct: Unless expressly
stated herein, Employee is not aware of any actions by the Company or any of the
Released Parties up through and including the Separation Date that evidence:
(i) any inappropriate, discriminatory, harassing, unlawful, unethical, or
retaliatory conduct of any kind whatsoever (“Inappropriate Conduct”) against
Employee or any other third person or entity, or (ii) any failure of the Company
to reasonably investigate or respond to any complaint that Employee has made or
is aware of about Inappropriate Conduct.



--------------------------------------------------------------------------------



 



8

     9. Miscellaneous Terms: This Agreement:
          a. may be executed in multiple counterparts, each part constituting an
original. A facsimile shall constitute an original copy;
          b. shall not be construed as an admission of wrongdoing on the part of
the Company, Employee, or the Released Parties;
          c. if found to be unenforceable, in whole or in part, shall be
modified so as to give full effect to the parties’ intentions or, if not
possible, the unenforceable provision excised from the Agreement with each and
every remaining portion of the Agreement remaining in full force and effect; and
          d. shall supersede any prior oral or written communications concerning
the subject matter or terms of this Agreement.
     10. Employee’s Acknowledgement and Agreement: Employee understands,
acknowledges and agrees that she has:
          a. carefully read and fully understands the Agreement and is signing
this Agreement knowingly and voluntarily and without duress or coercion;
          b. been advised to consult with an attorney, at her own expense, prior
to executing this Agreement;
          c. been given a full 21 days within which to consider the Agreement
before signing it; and
          d. seven days following execution of this Agreement to revoke her
acceptance of this Agreement by delivering a written notice of revocation to
“Jeanne Mason, Corporate Vice President, Human Resources, Baxter Healthcare
Corporation, One Baxter Parkway, Deerfield, Illinois 60015.” Employee
understands that if she does not sign this Agreement and/or revokes acceptance
of this Agreement within this revocation period, she is not entitled to the
payment and promises set forth under Paragraph 4.



--------------------------------------------------------------------------------



 



9

THIS AGREEMENT CONSISTING OF TEN PAGES (INCLUDING EXHIBIT A) IS ACCEPTED AND
AGREED:
THIS AGREEMENT MUST BE SIGNED BY EMPLOYEE AND RETURNED TO JEANNE MASON BY
OCTOBER 28, 2010. IF NOT RECEIVED BY THIS DATE, EMPLOYEE WILL BE DEEMED TO HAVE
REJECTED THIS AGREEMENT AND THE PAYMENTS AND BENEFITS SET FORTH HEREIN.

     
/s/ Joy A. Amundson
   
 
Employee
   
 
   
October 21, 2010
   
 
Employee’s Date of Execution
   
 
   
/s/ Jeanne Mason
   
 
Authorized Company Representative
   
 
   
October 21, 2010
   
 
Company’s Date of Execution
   